Citation Nr: 1410362	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  13-16 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1958 to May 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In July 2013, the Board remanded this claim for additional development regarding the Veteran's medical treatment.  The directed development has been completed, and because the Board's orders were fully complied with, there is no prejudice for the Board to proceed. See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's VBMS file, but also his file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1. A chronic right knee disability was not diagnosed in service, or within a year of service, and symptoms of a right knee disorder were not chronic in service and have not been continuous since service.

2. The evidence of record makes it less likely than not that the Veteran's right knee disability is related to his military service.


CONCLUSION OF LAW

Criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is currently diagnosed with arthritis in his right knee.  He contends that in December 1958 he fell on some ice and injured his right knee.  He states that he sought treatment during service and has had problems with his right knee since that time.  He indicates that he has sought treatment for this problem with his family physician over the years and recently has started treating with an orthopedic doctor.
  
Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's right knee claim.  See Walker.  Service connection may also be established with certain chronic diseases, including arthritis based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Here, the Veteran's current right knee disability is considered to be a chronic disability, but he was neither diagnosed with arthritis in service or within a year of service, and the symptoms have not been shown to have been continuously present since service.  

Service treatment records (STRs) do not show any chronic right knee disability.  The Veteran did receive treatment for a fall onto his right knee in December 1958.  STRs state that the Veteran did not sustain any fractures or ligament damage at that time.  The physician noted that the condition was getting better and no further right knee treatment is documented while in service.   

The Veteran separated from active duty in May 1961.  In April 1961, the Veteran's lower extremities were found to be normal.  On a medical history survey completed in April 1961, the Veteran specifically denied any joint problems, but did note that he cut his head and bruised his face in an auto accident in January 1957 and that he had received prior treatment for a sore throat.  No evidence has been offered indicating a diagnosis of arthritis of the Veteran's right knee within one year of service. 

Subsequent to service, the earliest medical documents that have been submitted, or are of evidence, in this claim come from September 2010.  Treatment records from the Veteran's primary care physician (PCP) from September 2010 note that the Veteran has a disability to his knee that resulted from his time in the service.  The doctor noted persistent knee pain in both knees at that time. X-rays taken at that time demonstrated moderate degenerative changes of the right knee and mild degenerative changes of the left knee. 

The Veteran has also submitted medical documents from an orthopedic specialist that he treated with in September 2010.  The doctor noted that the Veteran complained of right knee pain that had persisted for a long time and that had been getting worse lately.  The Veteran indicated that he injured a knee while in the military but could not remember which one.  The Veteran gave a history of popping and cracking in his knee.  The doctor reported that the Veteran had moderate osteoarthritis in the right knee and that his left knee did not show much arthritis.  The doctor informed the Veteran that any injury in the past can contribute to the development of osteoarthritis.  The veteran was informed that he would eventually need a right knee arthroplasty.

A letter was received from the Veteran's PCP dated June 2013.  The letter reported that the Veteran is a patient who has a history of having persistent right knee pain that has been present since he fell while in the army.  The doctor noted that the problem has gotten worse over time and that it causes him to walk with a limp.

The Veteran was seen for a VA examination in February 2012.  The examiner reviewed the Veteran's claims file and any available medical records.  The examiner performed a physical examination and diagnosed the Veteran with degenerative joint disease of the bilateral knees.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the Veteran's military service.  The examiner noted that the Veteran had one period of injury to the right knee during service, which was treated by a short period of bed rest.  While the Veteran denied other injuries to the right knee after service, the examiner noted that the Veteran worked in labor intensive positions after service.  The examiner reported that no records of treatment were available from separation until 2010 when the Veteran was diagnosed with degenerative joint disease of both knees.  The examiner noted that most people aged 73 or older would have some degree of arthritis in their knees. 

The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  However, the Veteran is not competent to diagnose a complex medical condition, such as arthritis, which requires x-ray documentation.  See Jandreau.  

However, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the present claim, the current evidence demonstrates the Veteran to be an unreliable historian.  It's not clear whether this is due to the passage of time since service or some other cause, but he is inconsistent and unclear as to the nature of the service injury.  The Veteran contends that he suffered an injury to his right knee in 1958 and has had continuous problems with that knee since that time.  However, the Veteran has not provided any evidence (beyond his own statements) that he had any knee problems for nearly 50 years.  Further, when the Veteran visited the orthopedic specialists in 2010, he could not recall which knee he hurt in service, despite chronic pain that had reportedly continued for that very long period of time.  It is reasonable to assume that if he had, in fact, had continuous pain symptoms in the right knee for almost 50 years, he would recall that the injury had affected that knee.

Additionally, the Veteran through his own written statements noted that he had no difficulties with his joints prior to separation in 1961.  He specifically noted other less important problems such as scars and sore throats, but did not report a knee problem that had persisted for over two years.  There is also only one notation of treatment for the Veteran's right knee throughout his three years of service, which did not note any fractures or ligament damage.  

While the Veteran's PCP has provided an opinion that the Veteran's knee condition is related to service, the opinion appears to be based solely upon the Veteran's reports regarding the etiology of the condition.  The file does not indicate that the Veteran's PCP has reviewed his service treatment records or medical documents from 1961 through 2010, except the Veteran's statement that he has received treatment from his PCP "for many years."  However, evidence of such treatment for an on-going knee condition has not been provided.    

With regard to the opinion of the Veteran's orthopedic specialist, the specialist stated that any injury in the past can contribute to the development of osteoarthritis.  This does not indicate that is more likely than not that the Veteran's current arthritis was caused by the in-service incident or his military service.  This statement is too speculative and inconclusive to provide a medical nexus to service.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).            

The Board finds the opinion of the VA examiner to be more probative than the Veteran's private physicians and the Veteran's lay opinion.  The examiner reviewed the Veteran's medical history, service treatment records, and provided a more detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner is the only medical provider who had access to the STRs, so was able to see the exact nature of the in-service knee injury, which means his opinion as to the relationship between that injury and the current condition was based on an accurate history.  The examiner also noted the large gap of evidence of treatment for a right knee condition between service and his currently diagnosed osteoarthritis.  While the Board may not rely upon the lack of contemporaneous medical evidence in determining credibility, the Board may consider this component among other factors.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Significantly, the VA examiner also noted that the Veteran also suffers from left knee osteoarthritis despite no alleged in-service trauma.  

Therefore, based upon the evidence of record, the Board finds that the VA examiner's opinion to be the most probative evidence as to etiology of the Veteran's right knee disability.  Given this conclusion, the criteria for service connection have not been met, and the Veteran's claim is denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for a right knee disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, at 54. 

Duties to Notify and Assist  

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim to establish service connection for a right knee disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO provided the Veteran with a VCAA notice letter in April 2011, prior to adjudicating this claim.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for service connection.  The letter also addressed how the VA assigns disability ratings and effective dates, and who was to provide the evidence.  See, e.g., Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

It is pertinent to note that the Veteran is represented by Kentucky Department of Veterans Affairs, which is service organization that is familiar with the adjudication of Veterans' claims, and that the service organization has not prejudicial error with respect to the content or timing of VCAA notice.

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  The Veteran's claim file contains service treatment records, records of post-service treatment and examinations, and statements from the Veteran and his representative.  

The Board previously remanded this claim for additional development regarding the Veteran's medical treatment to ensure that the VA's duty to assist was met.  The Veteran had indicated on his claim for benefits that he had treatment at a VA facility at some point, but did not specify when or where this treatment occurred. The claim was remanded to obtain relevant VA records, as well as, any additional private treatment records.  The Veteran was sent a letter requesting authorization to obtain additional private treatment records and requesting the location and approximate dates of any VA treatment.  The Veteran was given time to respond to this request and has not provided any additional information to date.  Moreover, the Veteran's most recent communication regarding this claim to date is a June 2012 document indicating that he had no further evidence to provide.  

The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Veteran was asked to authorize VA to seek any additional private treatment records, but he failed to respond, preventing VA from seeking the records. Moreover, he failed to provide any additional records himself or indicate the location of any possible VA treatment records.
   
The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of his claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


ORDER

Service connection for a right knee disability is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


